—In an action to recover damages, inter alia, for fraud, the plaintiff appeals from (1) an order of the Supreme Court, Kings County (I. Aronin, J.), dated December 13, 1994, which, upon reargument, adhered to so much of a prior determination dated October 18, 1994, as granted the defendant’s motion to vacate a default judgment entered April 9, 1990, on condition that he post a bond and reduced the amount of the bond from $500,000 to $50,000, and (2) an order of the same court dated March 31, 1995, which vacated the default judgment upon proof that the defendant had posted a bond in the amount of $50,000.
Ordered that the appeal from the order dated December 13, 1994, is dismissed, as that order was superseded by the order dated March 31, 1995; and it is further,
Ordered that the order dated March 31, 1995, is reversed, on the law, the orders dated December 13, 1994, and October 18, 1994, are vacated, and the defendant’s motion is denied; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
*655The defendant failed to assert a meritorious defense to the plaintiffs cause of action for fraud and therefore failed to establish his entitlement to vacatur of the default judgment (see, Fennell v Mason, 204 AD2d 599; Putney v Pearlman, 203 AD2d 333). Bracken, J. P., Miller, Joy, Hart and Krausman, JJ., concur.